            Case 21-32351 Document 176 Filed in TXSB on 07/23/21 Page 1 of 2
                                                                                                          United States Bankruptcy Court
                                                                                                               Southern District of Texas

                                                                                                                  ENTERED
                          IN THE UNITED STATES BANKRUPTCY COURT                                                    July 23, 2021
                            FOR THE SOUTHERN DISTRICT OF TEXAS                                                 Nathan Ochsner, Clerk
                                     HOUSTON DIVISION

In re:                                                                CHAPTER 11

LIMETREE BAY SERVICES, LLC, et al. 1                                  CASE NO.: 21-32351

             Debtors.                                                 Jointly Administered
                                                                           (Docket No. 166)
           ORDER GRANTING DEBTORS’ MOTION FOR AN EXTENSION OF
        TIME TO FILE SCHEDULES AND STATEMENTS OF FINANCIAL AFFAIRS

           This case came before the Court on the motion of Entrust Energy, Inc. and its debtor

affiliates in the above-captioned chapter 11 cases (collectively, the “Debtors”), for an extension

of time to file their Schedules and Statements (the “Motion),2 finding this Court has jurisdiction

over this matter pursuant to 28 U.S.C. § 1334; finding that this matter is a core proceeding

pursuant to 28 U.S.C. § 157; finding this Court may enter final orders in this matter consistent

with Article III of the United States Constitution; finding that this matter is properly venued in

this Court pursuant to 28 U.S.C. §§ 1408 and 1409; finding notice of the Motion due and proper

under the circumstances and in accordance with all applicable rules and orders, and no further or

additional notice of the motion being warranted; receiving no objections to the relief requested in

the Motion; upon consideration of the Motion, it is

           ORDERED:

           1.       The date for the Debtors to file their Schedules and Statements is hereby extended

to August 10, 2021.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.

2
    All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.


4825-3715-6082.1
         Case 21-32351 Document 176 Filed in TXSB on 07/23/21 Page 2 of 2




        2.         This extension is without prejudice to the Debtors’ rights to request further

extensions.

        Dated:
      Signed: July 23, 2021.                   ________________________________
                                               Honorable David Jones
                                                   ____________________________________
                                               United States Bankruptcy Judge
                                                  DAVID R. JONES
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                 2
4825-3715-6082.1
